                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                ST. JOSEPH DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )                Case No. 18-6028-CV-SJ-ODS
                                           )
REAL PROPOERTY LOCATED AT                  )
6513 RIDGE ROAD, PARKVILLE,                )
MISSOURI, 64152, ALONG WITH ALL ITS        )
BUILDINGS, APPURTENANCES, AND              )
IMPROVEMENTS; et al.,                      )
                                           )
      Defendants.                          )
                                           )
______________________________________     )
                                           )
MATTHEW L. TORGESON, TRUSTEE FOR )
MATTHEW L. TORGESON TRUST                  )
                                           )
      Claimant.                            )
__________________________________________

        CLAIMANT MATTHEW L. TORGESON’S UNOPPOSED MOTION TO
            EXTEND STAY PERIOD FOR AN ADDITIONAL 90 DAYS

       COMES NOW Claimant Matthew L. Torgeson, by and through the undersigned counsel,

and respectfully submits this unopposed and agreed-upon motion to extend the current stay

period, which expires on February 4, 2019, for an additional 90-day period of time, to and

including May 6, 2019. In further support of this motion, the claimant offers the following

suggestions.

                                     Suggestions in Support

       1.       The United States filed a Complaint seeking civil forfeiture of various defendant

assets in this case (Doc. 17). Claims were filed by Michael Dingle (represented by Thomas

Bradshaw), by Matthew L. Torgeson (represented by Brian Gaddy), and by Monica Haavig




            Case 5:18-cv-06028-ODS Document 41 Filed 01/31/19 Page 1 of 4
(represented by John Osgood).

       2.       On or about May 7, 2018, the United States filed a motion to stay this civil

forfeiture action for an initial period of 90 days (Doc. 28). In that motion, the United States

averred and alleged certain facts and circumstances which related to an ongoing, parallel

criminal investigation that justified a stay of the forfeiture action under 18 U.S.C. § 981(g)(1).

This Court found that those facts and circumstances existed under section 981(g)(1) and granted

the motion to stay until August 6, 2018 (Doc. 29). On or about August 2, 2018, the United States

filed an unopposed second motion to stay this case for an additional period of 90 days, to and

including November 5, 2018, (Doc. 35) which was granted by this Court (Doc. 36). On October

31, 2018, counsel for Matthew L. Torgeson filed an unopposed motion to extend the stay period

to the current expiration date of February 4, 2019 (Doc. 39), which was granted by this Court

(Doc. 40).     The date of February 4 is the current expiration period for the stay of these

proceedings.

       3.       There is a second related civil forfeiture action that involves essentially the same

operative facts. See Case No. 18-6112. The Complaint in the second related matter was filed on

July 19, 2018, and the United States filed a motion to stay that matter for 90 days (Doc. 47).

This Court granted the motion in the related case and ordered the matter stayed until November

5, 2018 (Doc. 48). In the second case, the undersigned filed a motion to extend the stay period to

February 4, 2019 (Doc. 49), which was granted by this Court. (Doc. 50). A motion similar to

the instant motion will be filed in Case No. 18-6112 requesting an additional 90 time period for

the expiration of the stay period in that case as well.

       4.       The parties agree that the legal reasons for the initial motion to stay still exist

under 18 U.S.C. § 981(g)(1) as the United States continues to conduct a related criminal



                                                   2

            Case 5:18-cv-06028-ODS Document 41 Filed 01/31/19 Page 2 of 4
investigation into the same operative facts that are at issue in both civil forfeiture matters. Thus,

the reasons that justified the original stay motions and the motions to extend the stay period still

remain which provide good cause to extend the stay period in this case for an additional 90-day

period of time, to and including May 6, 2019.

        5.       The United States does not oppose this motion. Counsel for Claimants Mike

Dingle, Monica Haavig and the undersigned on behalf of claimant Matthew Torgeson join in this

motion and do not oppose or object to extending the stay period in this case for an additional 90

days, to and including May 6, 2019.

        6.       The parties further agree that Claimants may file answers to the Complaint within

10 days after the stay in this case is lifted.

        WHEREFORE, based on the foregoing, Claimant Matthew Torgeson respectfully moves

this Court for its order extending the stay period previously entered in this case for an additional

period of 90 days, to and including May 6, 2019, and for any additional relief deemed proper in

these circumstances.

                                                       Respectfully submitted,

                                                       GADDY LAW LLC

                                                 By:      /s/ W. Brian Gaddy                  .
                                                       W. BRIAN GADDY           #42701
                                                       600 Broadway Blvd., Ste. 670
                                                       Kansas City, MO 64105
                                                       Tel: (816) 221-8989
                                                       Fax: (816) 945-6340
                                                       Email: bgaddy@gaddylawllc.com
                                                       Counsel for Claimant Torgeson




                                                   3

             Case 5:18-cv-06028-ODS Document 41 Filed 01/31/19 Page 3 of 4
                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 31st day of January, 2019, the foregoing was
electronically filed with the Clerk of the Court using the CM/ECF system which sent notification
of such filing to all counsel of record.

                                                       /s/ W. Brian Gaddy                  .
                                                      Counsel for Claimant Torgeson




                                               4

         Case 5:18-cv-06028-ODS Document 41 Filed 01/31/19 Page 4 of 4
